EXHIBIT 10.1

Director Compensation

Under the ACE Limited 2004 Long-Term Incentive Plan, director compensation,
non-management directors receive $170,000 per year for their service as
directors. The Company pays 60% of this fee in the form of restricted stock
units having a fair market value, based on the value of the Company's Ordinary
Shares, of $100,000. These stock units are awarded at the annual general meeting
and will vest at the next annual general meeting. The remaining $70,000 of the
annual fee to directors is paid in cash quarterly, following the general
meeting. Committee chairmen receive committee chair retainers as follows:
Audit-$20,000; Compensation-$10,000; and other-$5,000. The Lead Director
receives a retainer of $15,000, which is in addition to any retainer received as
a committee chairman. All members of the Audit Committee, other than the
chairman, receive a premium of $10,000 per year and all members of the
Compensation Committee, other than the chairman, $5,000 per year. Directors are
not paid fees for attending regular Board or committee meetings, but,  at the
discretion of the Chairman of the Board and the Lead Director, may be paid an
additional $2,000 fee for each special meeting attended by telephone and $3,000
for each special meeting attended in person. The premiums for committee
chairmanships, Lead Director, Audit or Compensation Committee service and
special Board meeting fees are paid quarterly in cash. Directors may elect to
receive all of their compensation (other than for special meetings) in the form
of stock units issued on an annual basis. Ordinary Shares will be issued for
stock units six months after a director's termination from the Board. Until such
Ordinary Shares are issued, the stock units awarded to directors may not be sold
or transferred. When the Company pays dividends on its stock, it will issue
stock units to directors equivalent in value to the dividend payments that they
would have received if they held stock rather than stock units.

In addition to the above described compensation, the Company has a matching
contribution program for non-management directors pursuant to which the Company
will match director charitable contributions to registered charities, churches
or schools up to a maximum of $10,000 per year, with a $5,000 maximum per
organization.

 